Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00046-CV

                IN THE ESTATE OF MARIA F. HERNANDEZ, Deceased

                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2013-PC-1030
                         Honorable Tom Rickhoff, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellees Adolfo Hernandez and Mary Frances Flores recover
their costs of appeal from appellants Abel Hernandez and Josefa Zatarain Flournoy.

      SIGNED December 31, 2014.


                                             _____________________________
                                             Rebeca C. Martinez, Justice